Title: To Thomas Jefferson from J. Phillipe Reibelt, 25 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore St. Patrik’s Row No. 61.25h Janv. 1805
                  
                  Je n’ai pas perdu un instant, de faire remettre au Stage conformement a Vos Ordres du 23 recus hier Apres Midi, un paquet, contenant:
                  
                     
                        
                           
                           Buffon de la Jeunesse, 2 Vol. in 12 avec fig
                           120, 
                           Cents.
                        
                        
                           
                           Manuel d’hist. nat. de Blumenbach 2 V. in 8. av. fig
                           420.
                           —
                        
                        
                           
                           Traitè de Mineralogie p. haüg 4 V. in 8. av. l Atlas
                           1152.
                           —
                        
                        
                           
                           Leçons d’Anatomie p. Cuvier 2 V. in 82 
                           340.
                           —
                        
                        
                           
                           Mich. flora bor. Americana edit. in 8 - 2 V
                           
                              864.
                           
                           —
                        
                        
                           
                           
                           28,96.
                           
                        
                     
                  
                  
                  La flora Americana, que j’ai eû l honneur de Vous envoÿer au Commencement, est en Veritè bien chere-c’est la grand papier Velin, et la belle relearè, qui en est la Cause.
                  Je n’ai plus:
                  ni abregè du Sisteme de Linnè,
                  ni le petit Magazin economique.
                  ni Connaissance des tems.
                  Mais je m’empresserai, de les faire arriver de Paris.
                  J’ai oubliè de Vous marquer, que les 3 divisions de Memoires de l’Institut national de France se vendent chacune separement. Savoir:
                  
                     
                        
                           
                           Mathematique et Physique
                           chacune
                           20,64 C.
                        
                        
                           
                           Mor. et Politique
                           de 4 Vol.
                           16,16
                        
                        
                           
                           Litterat. et beaux Arts
                           in 4to.
                           20,00
                        
                     
                  
                  
                  Je Vous prie, d’agreer mes Tres profonds respects. Le Depot Americain General de Levrault, Schoell et Compagnie Libraires a Paris.
                  
                     Reibelt 
                     
                  
               